  Case 1:19-cv-11708-PGG-SLC Document 60 Filed 03/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PABLO SOLIS and
ANDRES TAVERAS,
individually and on behalf of all others similarly
situated,                                                    19 CV 11708 (PGG) (SLC)

               Plaintiffs,
       – against –                                           AFFIRMATION IN
                                                             SUPPORT OF REQUEST
53RD STREET PARTNERS LLC doing business as REMI
                                                             FOR CERTIFICATE OF
RESTAURANT,
ROBERTO DELLEDONNE, and                                      DEFAULT
STEFANO FRITTELLA,

               Defendants.



       Pursuant to 28 U.S.C. § 1746, I, Anthony P. Consiglio, an attorney admitted to

practice in this Court, declare as follows:

       1.      I represent the Plaintiffs in this action.

       2.      This action was commenced on December 20, 2019 by the filing of a

Complaint pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”),

the New York Labor Law, §§ 190 et seq., §§ 650 et seq. (“NY Wage Law”), and the New

York Worker Adjustment and Retraining Notification Act, N.Y. Labor Law §§ 860 et seq.

(“NY WARN Act”).

       3.      Summonses issued by the Clerk of the Court were served, together with a

copy of the Complaint, on Defendants 53rd Street Partners LLC and Roberto Delledonne.

The time for these two Defendants to answer or otherwise move with respect to the

Complaint herein has expired.




                                               1
   Case 1:19-cv-11708-PGG-SLC Document 60 Filed 03/25/20 Page 2 of 2




          4.     Neither Defendant 53rd Street Partners LLC nor Defendant Roberto

Delledonne is an infant or incompetent, or presently in the military service of the United

States.

          5.     No summons was served on Defendant Stefano Frittella, and no certificate

of default against him is requested.

          WHEREFORE, Plaintiffs Pablo Solis and Andres Taveras request that the default

of Defendants 53rd Street Partners LLC and Roberto Delledonne be noted and a

certificate of default issued.



I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information and belief, that the amount claimed is justly due to the plaintiffs,

and that no part thereof has been paid.



Dated: March 24, 2020
       New York, New York

                                             CARY KANE LLP



                                             By:
                                                  Anthony P. Consiglio
                                             1350 Broadway, Suite 1400
                                             New York, NY 10018
                                             (917) 273-9223
                                             aconsiglio@carykane.com
                                             Attorneys for Plaintiffs Pablo Solis and
                                             Andres Taveras and Opt-In Plaintiffs




                                             2
